                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 LEONARD BROWN                                                                   PETITIONER

 V.                                                      CAUSE NO. 3:16-CV-262-CWR-LRA

 WARDEN MOSLEY                                                                   DEFENDANT


                ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of United

States Magistrate Judge Linda Anderson, which was entered on April 30, 2019. Docket No. 19.

The Report and Recommendation clearly notified the parties that failure to file written objections

to the findings and recommendations contained therein within 14 days after service would bar

further appeal in accordance with 28 U.S.C. § 636. Id.

       This Court, finding that there has been no submission of written objections by any party,

and the deadline for filing objections expired over one month ago, hereby adopts said Report and

Recommendation as the Order of this Court. Accordingly, petitioner’s due process rights were not

violated and his petition is dismissed.

       A separate Final Judgment will issue this day.

       SO ORDERED, this the 26th day of June, 2019.


                                                    s/ Carlton W. Reeves
                                                    UNITED STATES DISTRICT JUDGE
